Citation Nr: 0209868	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  00-03 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to a compensable disability rating for 
malaria.

2.  Entitlement to service connection for pulmonary 
tuberculosis (PTB).


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from August 1946 to May 
1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, The Republic of the Philippines, which granted the 
veteran's claim for service connection for malaria, and 
assigned a noncompensable (zero percent) disability rating 
thereto, and which denied the veteran's claim for service 
connection for pulmonary tuberculosis.  The veteran filed a 
timely appeal to the disability rating assigned by the RO for 
his service-connected malaria, and to the RO's denial of 
service connection for PTB.

The Board notes that although the veteran had requested a 
Travel Board Hearing, said request was withdrawn pursuant to 
an statement received from the veteran in April 2000.  See 38 
C.F.R. §§ 19.75, 20.703, 20.704 (2001).  The veteran's claim 
is now properly before the Board for appellate review.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's malaria is not an active disease, and no 
residuals are currently present.

3.  The medical evidence contained in the veteran's claims 
file indicates that the veteran first contracted pulmonary 
tuberculosis in 1995, and is unrelated to his military 
service.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
residuals of malaria have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321, 4.1-4.3, 4.7, 4.88b, Diagnostic Code 6304 (2001); 
66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159). 

2.  Pulmonary tuberculosis was neither incurred in nor 
aggravated by the veteran's active duty military service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 45630-32 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

Among its other provisions, the VCAA  redefines the 
obligation of VA with respect to the duty to assist.  See 38 
U.S.C.A. § 5103A (West Supp. 2001).  First, VA has a duty to 
notify the veteran and his representative of any information 
and evidence necessary to substantiate and complete a claim 
for VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2001).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  See 
38 U.S.C.A. § 5103A (West Supp. 2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

In the present case, the Board concludes that VA's redefined 
duty to assist has been fulfilled to the extent practicable.  
The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his increased 
rating and service connection claims, as well as notice of 
the specific legal criteria necessary to substantiate his 
claims.  The Board concludes that discussions as contained in 
the initial rating decision dated in August 1999, in the 
statement of the case (SOC) issued in December 1999, in the 
supplemental statement of the case (SSOC) issued in April 
2002, in the Board remand dated in February 2001, and in 
correspondence to the veteran have provided him with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate his claims.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in May 2001, the RO provided the veteran 
with detailed information about the new rights provided under 
the VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claims, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  In addition, in 
this same letter the RO requested that the veteran submit the 
names, addresses, and approximate dates of treatment for all 
health care providers who had provided medical treatment for 
his claimed disabilities, and enclosed a VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, for his use in providing this 
information.  The veteran responded with the names and 
addresses of five physicians and facilities where he had 
received treatment, and the RO determined that the records 
from all but one of these sources had already been obtained 
by VA.  The RO requested medical records from the fifth 
source on two occasions, and also informed the veteran that 
he could assist VA by requesting these records himself.  The 
RO has since obtained these records and associated them with 
the veteran's claims file.  The Board finds, therefore, that 
such documents are in compliance with the VA's revised notice 
requirements. The veteran further plainly show through his 
statements and submissions of evidence that he understands 
the nature of the evidence needed to substantiate his claims.  
As the RO has completely developed the record, the 
requirement that the RO explain the respective responsibility 
of VA and the veteran to provide evidence is moot.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issues on appeal, and that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, post-
service private treatment notes, three recent VA examination 
reports dated in November 1998, with accompanying x-ray 
reports, ultrasound reports, pulmonary function test reports, 
stool examination reports and laboratory testing reports, and 
personal statements made by the veteran in support of his 
claims.  In response to a Board remand dated in February 
2001, the RO also requested, and received, VA medical 
opinions regarding the issues of a nexus, or link, between 
the veteran's PTB and his military service, and the current 
presence of active malaria or residuals thereof.  The RO has 
obtained all pertinent records regarding the issues on appeal 
and has effectively notified the veteran of the evidence 
required to substantiate his claims.  The Board is not aware 
of any additional relevant evidence which is available in 
connection with this appeal, and concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran regarding the 
development of evidence is required, and would otherwise be 
unproductive.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claims 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)). 




I.  Increased rating for malaria

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2001).

Evidence relevant to the current level of severity of the 
veteran's malaria includes the report of a VA infectious 
diseases examination conducted in November 1998.  At that 
time, a review of the veteran's medical records revealed that 
the veteran had a history of Plasmodium virac, malaria, which 
had been contracted in Mindanao in 1949.  The examiner 
indicated that the initial date of diagnosis was in 1946, at 
which time clinical manifestations included headaches, fever, 
and chills.  The veteran was treated with a prescription 
drug.  The veteran reported no recent passage of 
worms/rectum, but complained of occasional chilliness 
sensations and occasional headaches, with no abdominal pain.  
On physical examination, the veteran reported occasional 
dizziness and headaches.  Cough was noted, but no occasional 
chest pains or abdominal pain were found.  The results of a 
malarial smear indicated no malarial parasites, and an 
ultrasound of the veteran's liver and spleen was normal.  
Stool examination revealed the presence of an Entamoeba coli 
cyst.  The examiner rendered diagnoses of intestinal 
parasitism, Entamoeba coli, but no residuals of malaria.

In February 2001, the Board remanded the veteran's claim to 
the RO for further development.  Specifically, the Board 
noted the recent passage of the VCAA, described above.  In 
addition, the Board observed that in his substantive appeal, 
received by VA in February 2000, the veteran had maintained 
that he experienced active symptoms of malaria before, during 
and after his November 1998 VA examination.  The Board 
determined that the new criteria of the VCAA required that 
the RO seek medical clarification as to whether the veteran's 
complaints of headaches and chilliness could be an indication 
of active malaria.

Therefore, in August 2001 the veteran's claims file was sent 
to medical personnel at the Manila VA Medical Center (VAMC) 
for their review and comment.  In a written response dated 
later that same month, a VA pulmonologist offered the 
following opinion:

The veteran ha[d] no residuals of Malaria 
during the last VAE [VA examination].  
Chilliness is not a sign of Malaria which 
usually presents with frank chills; i.e., 
shaking of the body as compared to 
chilliness which is a subjective feeling.  
Headaches of Malaria can occur regularly 
and is associated with the fever and 
frank chills.




Analysis

The veteran's residuals of malaria have been evaluated as 
noncompensably (zero percent) disabling under the provisions 
of 38 C.F.R. § 4.88b, Diagnostic Code (DC) 6304.  Pursuant to 
this code, a 100 percent rating is warranted for malaria when 
it is an active disease.  Thereafter, the residuals of 
malaria, such as liver or spleen damage, are to be rated 
under the codes for the appropriate system.

In this case, the veteran suffered from an active case of 
malaria in 1946, which he contracted in Mindanao, and again 
in 1948, when he contracted the disease in Mindoro.  The 
veteran's May 1949 discharge examination indicated that the 
veteran had most recently been treated for the new case of 
malaria in 1948, and there was no current evidence of 
recurrence, complications or sequelae.  There is no medical 
evidence which indicates that the veteran currently suffers 
from malaria as an active disease, more than 50 years later.  
While the veteran has complained of occasional chilliness and 
headaches, which he believes are manifestations of active 
malaria, the August 2001 medical opinion indicated that 
subjective feelings of chilliness was not a sign of malaria, 
which usually presented with frank chills, i.e., shaking of 
the body.  This opinion also indicated that headaches 
stemming from active malaria were associated with fever and 
frank chills, neither of which is present in the veteran's 
case.  In addition, a malarial smear was conducted as part of 
the November 1998 VA examination, and the results of this 
testing were negative for the presence of malarial parasites.

Furthermore, the Board has found no evidence that the 
veteran's inservice malaria has resulted in any current 
residuals.  On the contrary, the November 1998 VA examination 
report indicates that ultrasound of the veteran's liver and 
spleen was negative for any evidence of damage, and the final 
diagnosis was of  "No residuals of malaria."

Therefore, in the absence of any evidence of either malaria 
as an active disease or any current residuals thereof, the 
Board finds no basis for the assignment of a compensable 
rating for malaria.  Furthermore, VA regulations instruct 
that in every instance where the rating schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2001).  Thus, the Board finds that a 
noncompensable (zero percent) rating is the only - and 
therefore, the highest - rating warranted by the evidence for 
the veteran's residuals of malaria.

In reaching this decision the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. 
§ 4.3.

II.  Service connection for pulmonary tuberculosis

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2001); 38 C.F.R. § 3.303(a) (2001). 

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Evidence relevant to the veteran's claim for service 
connection for PTB includes his service medical records, 
which are negative for any evidence of complaints or 
diagnoses of, or treatment for, PTB.  The first evidence that 
indicates that the veteran was suffering from this disease is 
found in a clinical abstract dated in July 1995 from San 
Lazaro Hospital.  At that time, the treating staff indicated 
that seven days prior to admission in June 1995, the veteran 
had developed a cough with blood streaked sputum associated 
with a loss of appetite and loss of weight.  He underwent a 
consultation at Fort Bonifacio Army General Hospital, at 
which time an impression of PTB, far advanced, was made.  He 
was then transferred to San Lazaro Hospital, where he was 
treated for four days, then released.  Final diagnosis was of 
PTB, far advanced.  Subsequent records from several sources, 
including Fort Bonifacio Army General Hospital and St. James 
Hospital, Inc., confirm this diagnosis, and indicate ongoing 
treatment as recently as September 2000.

The record indicates that in October 1998, a VA radiologist 
was provided with a chest x-ray of the veteran's lungs for 
his interpretation.  This x-ray report was dated May 19, 
1949, and was submitted to the RO from the National Personnel 
Records Center (NPRC).  The interpreting radiologist stated 
that this report showed a normal chest film of a young male.  
The Board also notes that the veteran's separation 
examination dated May 20, 1949 indicates that an x-ray of the 
veteran's chest taken in conjunction with that examination - 
presumably the same x-ray which was reviewed in October 1998 
- showed no significant abnormality. 

In November 1998, the veteran underwent a VA pulmonary 
tuberculosis examination.  At that time, the examiner noted 
that the veteran's claims file had been reviewed.  The 
examiner noted that a chest x-ray of the veteran's lungs 
taken in 1948 was normal.  He also noted the veteran's report 
that he had been diagnosed as suffering from PTB in 1995 at 
San Lazaro Hospital.  Following a physical examination and 
diagnostic and clinical testing, the examiner rendered 
diagnoses of PTB, minimal to moderately advanced, chronic, 
activity undetermined, and Class V small airway disease.

In response to the Board's remand dated in February 2001, the 
RO requested that the medical staff at the Manila VAMC review 
the veteran's claims file and offer an opinion as to whether 
the veteran's PTB was related to his active duty service.  In 
an opinion dated in August 2001, a pulmonologist at this VAMC 
stated the following:

In the last VAE dated November 23, 1998, 
the veteran was determined to have PTB, 
minimal to moderately advanced, chronic, 
activity undetermined.  First documented 
treatment for PTB was from June 29 to 
July 3, 1995.  Discharge physical 
examination on May 20, 1949 was negative 
for PTB or any lung condition.

It is difficult to determine when exactly 
the veteran first acquired the infection 
that developed into active disease.  
Majority (> 90%) of adult PTB are of the 
reactivation type.  The risk of dormant 
TB becoming active occurs during the 
first 2 years of contracting the 
infection.  There is then a progressive 
decrease in the chance of developing 
active disease during a person's 
lifetime.

Based on this premise, the possibility 
that this veteran acquired his PTB in the 
1990's was higher than in the 1940's.  
However, it is also impossible to 
disprove that this veteran could have 
acquired the infection while he was in 
service and that this infection remained 
dormant over the years until he developed 
an active disease in 1995.

Analysis

Following a review of the veteran's claims file, the Board 
finds that the evidence does not show - and the veteran 
himself does not contend - that the veteran suffered from PTB 
while in service.  Instead, the veteran asserts that the PTB 
was "already in him" in 1949, by which it appears that the 
veteran is contending that he was originally infected with 
the disease-causing bacteria while in service, though the 
disease did not become active until the mid-1990's.  The only 
medical evidence which addresses this possibility is the 
August 2001 medical opinion by the VA pulmonologist.  As 
noted above, this physician stated that while it was 
impossible to disprove that the veteran had acquired the 
infection while he was in service, and that this infection 
had remained dormant for nearly 50 years before becoming 
active in 1995, it was more likely that the veteran acquired 
his PTB in the 1990's than in the 1940's ("the possibility 
that this veteran acquired his PTB in the 1990's was higher 
than [the possibility that he acquired his PTB] in the 
1940's").  In the absence of any medical evidence which 
indicates that it was more likely than not that the veteran 
was originally infected in service in the 1940's, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for service connection for pulmonary 
tuberculosis.

In reaching this decision the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased (compensable) disability rating for malaria is 
denied.

Service connection for pulmonary tuberculosis is denied.




		
	RICHARD B. FRANK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

